                    QUATELA | CHIMERI PLLC
JOSEPH A. QUATELA
CHRISTOPHER J. CHIMERI
SCOTT J. KREPPEIN
                                                                                                         OF COUNSEL

NICOLE J. BRODSKY*                                                                               JAMES N. SALVAGE JR.
ALEXANDER E. SENDROWITZ                                                                          JAMES A. PASCARELLA
SOPHIA ARZOUMANIDIS

*ALSO ADMITTED IN NEW JERSEY

                                                              October 26, 2018
   Via ECF
   Hon. Gary R. Brown
   U.S. District Court, E.D.N.Y.
   100 Federal Plaza, Room 830
   Central Islip, NY 11722

                                     Re:     Lee v. County of Nassau
                                             Docket No. 14-cv-02853(ADS)(GRB)
                                             STATUS REPORT
   Dear Judge Brown:

           This office represents the County of Nassau in the above-referenced matter. We are writing
   pursuant to your September 6, 2018 minute Order to update the Court as to the status of this case.
   As set forth in our prior status reports, the parties reached a proposed settlement, in principal, on
   or about June 29, 2018. A settlement agreement has been drafted, executed by Plaintiff, and
   submitted to the County for final approval and payment, which remains pending.

                                                              Respectfully submitted,


                                                              SCOTT J. KREPPEIN




                                            Attorneys and Counsellors at Law
                       888 Veterans Memorial Highway, Suite 530 • Hauppauge, New York 11788
                                     215 Willis Avenue • Mineola, New York 11501
                       T: (631) 482-9700 | (516) 750-8811 • F: (631) 482-9707 | (516) 977-3211
